Title: To Thomas Jefferson from Charles Murray, 4 July 1803
From: Murray, Charles
To: Jefferson, Thomas


          
            Sir!
            London 4th. July 1803.
          
          I have the honour, by the direction of the Royal Jennerian Society for the Extermination of the Small pox, to entreat Your acceptance of the Society’s Address and it’s other publications.
          The ardour already manifested in the United States in promoting the Vaccine Inoculation, and the progress which it has made there under Your Auspices, sufficiently evince Sir, that no inducements are wanting to engage You in this great cause of benevolence.
          It cannot however but be satisfactory to You to be informed of the origin and Success of an Establishment which has received the most august Patronage in this Country, and from which, as it tends to systematize, and by every possible means encourage the diffusion of the new Practice, the greatest advantages may be expected.
          With Sentiments of the highest Respect, I have the honour to be Sir! Your most devoted, and most humble Servant
          
            Charles Murray
            Secretary.
          
        